Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 11, 2021, with respect to claim(s) 1 have been fully considered and are persuasive [see applicant’s arguments pg. 7]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Reilly on March 18, 2021.

The application has been amended as follows: 

Claim 1 (Currently amended) A vehicle tag for providing collision information from a vehicle to a server, the vehicle tag being configured to 
(a) be affixed mechanically to, but not require connection electrically to, the vehicle, 

(c) generate time-stamped digital acceleration data for the vehicle based on the sensed acceleration, the time-stamped digital acceleration data including X, Y, and Z acceleration values, 
(d) at times during a trip of the vehicle when a mobile device in the vehicle is available for wireless communication with the vehicle tag, achieve a successful connection between the vehicle tag and the mobile device, by the vehicle tag: 
(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 
(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 
(e) derive from the X, Y, and Z acceleration values, one or more acceleration components in [[the]] a direction of gravity and one or more acceleration components in [[the]] a direction normal to gravity, 
(f) determine a possible occurrence of a collision based on a magnitude of the one or more acceleration components in the direction of gravity and of the one or more acceleration components in the direction normal to gravity relative to a predetermined threshold for a predetermined period of time,
(g) use the successful connection between the mobile device and the vehicle tag to communicate information about the possible occurrence of the collision from the vehicle tag to the mobile device in the vehicle for augmentation with current, near past, and near future position and velocity data from at least one sensor of the mobile device and for communication of the augmented information to the server, Appl. No.: 16/559,726Attorney Docket No.: 44355-0010003 Filed: September 4, 2019 Page 3 

(i) revert to a low-power mode when the sensed acceleration 

Claim 2 (Currently Amended) The vehicle tag of claim 1 configured to store the generated time-stamped digital acceleration data at the vehicle tag.  

Claim 3 (Currently Amended) The vehicle tag of claim 2 configured to log the possible occurrence of the collision based on the generated time-stamped digital acceleration data.  

Claim 4 (Cancelled)
Claim 8 (Cancelled)

Claim 11 (Currently Amended) The vehicle tag of claim 2 configured to remove the generated time-stamped digital acceleration data from storage at the vehicle tag in response to an acknowledgement by the server received from the mobile device.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:



In regards to claim 1, Guba et al. (US-9,338,605) teaches a vehicle tag for providing collision information from a vehicle to a server, wherein the tag is configured to be affixed mechanically to, but not require connection electrically to, the vehicle [fig. 1 elements 75 (tag) and 180 (server), col. 14 L. 48-56, col. 15 L. 31-39 and L. 45-49, col. 16 L. 31-35].
Fraser et al. (US-2015/0045983) teaches that a mobile device can augment the data received from the tag with data from sensors in the mobile device and transmit the augmented data to the server [par. 0059, par. 0062 L. 3-6].
However, the prior art does not teach by either anticipation or combination the following limitations: (f) determine a possible occurrence of a collision based on a magnitude of the one or more acceleration components in the direction of gravity and of the one or more acceleration components in the direction normal to gravity relative to a predetermined threshold for a predetermined period of time, (g) use the successful connection between the mobile device and the vehicle tag to communicate information about the possible occurrence of the collision from the vehicle tag to the mobile device in the vehicle for augmentation with current, near past, and near future position and velocity data from at least one sensor of the mobile device and for communication of the augmented information to the server, Appl. No.: 16/559,726Attorney Docket No.: 44355-0010003 Filed: September 4, 2019 Page 3 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685